Exhibit 10.26


SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers


Set forth below are the base salaries for persons identified as “named executive
officers” of Synovus Financial Corp. for the year ended December 31, 2017, as
approved by the Compensation Committee of the Board of Directors:


Name
Title
Base Salary
 
 
 
Kessel D. Stelling
Chairman, Chief Executive Officer and President
$
1,125,000
 
Kevin S. Blair
Executive Vice President and Chief Financial Officer
 
586,500
 
Allen J. Gula, Jr.
Executive Vice President and Chief Operations Officer
463,958
 
Allan E. Kamensky
Executive Vice President, General Counsel and Secretary
445,833
 
J. Bart Singleton
Executive Vice President and President, Financial Management Services
430,221
 






